DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 22 February 2022 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification except where noted below as well as each and every objection of the claims and rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 29 October 2021. Interpretation under 35 U.S.C. 112(f) has been withdrawn for the term “surgical details proposing unit” in light of the amendment of the limitation to “information processor”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104a and 104b.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mobility evaluator in claim 4-6, a vibration transmission efficiency evaluator in claims 4 and 7, an output in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "an information processor that proposes selected surgical details on a basis of a magnitude of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values, potential values, and surgical details stored in the database". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "an information processor that proposes selected surgical details on a basis of a magnitude of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values, potential values, and surgical details stored in the database" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a probe; a measuring probe that includes an actuator that vibrates the probe and a force sensor that outputs a voltage in accordance with a reaction force exerted to the actuator when a tip of the probe is brought into contact with ossicles; an electrode configured to be installed at a round window and to detect a potential value of a cochlear microphonic when vibration is applied to the ossicles by the probe; a database that stores a sensor voltage value output by the force sensor before surgical treatment, the potential value detected by the electrode, and surgical details”. The limitation of “a probe; a measuring probe that includes an actuator that vibrates the probe and a force sensor that outputs a voltage in accordance with a reaction force exerted to the actuator when a tip of the probe is brought into contact with ossicles; an electrode configured to be installed at a round window and to detect a potential value of a cochlear microphonic when vibration is applied to the ossicles by the probe; a database that stores a sensor voltage value output by the force sensor before surgical treatment, the potential value detected by the electrode, and surgical details” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic probe including vibrating means and a force sensor which Koike (“An apparatus for diagnosis of ossicular chain mobility in humans”) describes as well-understood in its description of a “direct measurement of the mobility of the stapes has been investigated…using a piezoelectric ceramic device which directly vibrates the stapes” (Page 121, right hand column) as well as a generic electrode and a generic processor or computer which could include storage means which Buchman (US 9072468 B2) describes as routine and conventional in its description of “recording sites” in the middle ear “provid[ing] better signal-to-noise ratio” to record “the cochlear microphonic” (Column 2, lines 50-67) and “the auditory potential recorder may be implemented using a general purpose computing platform, such as a personal computer” (Column 8, lines 19-24) and “measuring device and/or an associated computer that stores responses to mechanical or acoustic stimuli” (Column 10, lines 3-12) . Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, proposing surgical details may be performed in the human mind or with the aid of a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 29 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the database stores symptoms assumed in the ossicles and mobility analysis values calculated from numerical simulations as values of mobility at the times of the symptoms, and the information processor proposes selected surgical details on a basis of a magnitude of a sensor voltage value measured before surgery with reference to the assumed symptoms and the mobility analysis values stored in the database.” The claim element of claim 1 of a middle ear sound transmission characteristics evaluation system is recited with a high level of generality (as written, the actions of the information processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the database further stores sensor voltage values output by the force sensor during and after surgical treatment and potential values detected by the electrode, and the information processor proposes selected surgical details on a basis of a magnitude of at least one of measured sensor voltage values and potential values with reference to the sensor voltage values, the potential values, and the surgical details stored in the database.” The claim element of claim 1 of a middle ear sound transmission characteristics evaluation system is recited with a high level of generality (as written, the actions of the information processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “a mobility evaluator that categorizes mobility of the ossicles into one of a plurality of mobility evaluation levels on a basis of the sensor voltage value output from the force sensor; an amplifier that amplifies the detected potential value of the cochlear microphonic; a vibration transmission efficiency evaluator that categorizes vibration transmission efficiency of the ossicles into one of a plurality of vibration transmission efficiency evaluation levels on a basis of the amplified potential value; and an output that outputs the value of the mobility evaluation level categorized by the mobility evaluator and the value of the vibration transmission efficiency evaluation level categorized by the vibration transmission efficiency evaluator, wherein the database stores the value of the mobility evaluation level and the value of the vibration transmission efficiency evaluation level.” The claim element of claim 1 of a middle ear sound transmission characteristics evaluation system is recited with a high level of generality (as written, the actions of the information processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 4, claim 5 recites the limitation “wherein the mobility evaluator obtains the magnitude of a specific frequency component of the voltage output from the force sensor and categorizes the mobility of the ossicles into one of the plurality of mobility evaluation levels on a basis of the magnitude.” The claim element of claim 1 of a middle ear sound transmission characteristics evaluation system is recited with a high level of generality (as written, the actions of the information processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 4-5, claim 6 recites the limitation “wherein the actuator vibrates the probe at a frequency of 5 Hz or higher, and the mobility evaluator sets the specific frequency component as a frequency component of 5 Hz or higher.” The claim element of claim 1 of a middle ear sound transmission characteristics evaluation system is recited with a high level of generality (as written, the actions of the information processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 4, claim 7 recites the limitation “wherein the vibration transmission efficiency evaluator obtains a magnitude of a specific frequency component of the voltage output from the amplifier and categorizes the vibration transmission efficiency of the ossicles into one of the plurality of vibration transmission efficiency evaluation levels on a basis of the magnitude.” The claim element of claim 1 of a middle ear sound transmission characteristics evaluation system is recited with a high level of generality (as written, the actions of the information processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "an information processor that proposes selected surgical details on a basis of a magnitude of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values, potential values, and surgical details stored in the database". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 8 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a surgical details proposing step in which selected surgical details are proposed on a basis of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values, the potential values, and the surgical details stored in the database" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “an excitation step in which vibration is applied to ossicles by bringing a tip of a probe that has been vibrated by an actuator in contact with the ossicles; a voltage measurement step in which a voltage in accordance with a reaction force to the actuator when the tip of the probe is brought into contact with the ossicles is output; a cochlear microphonic potential detection step in which a potential value of a cochlear microphonic generated when vibration is applied to the ossicles in the excitation step is detected by an electrode configured to be installed at a round window; a data accumulation step in which a sensor voltage value output in the voltage measurement step before surgical treatment, the potential value detected in the cochlear microphonic potential detection step, and surgical details are stored in a database”. The limitation of “a probe that has been vibrated by an actuator”, “a voltage in accordance with a reaction force to the actuator when the tip of the probe is brought into contact with the ossicles is output”, “a potential value of a cochlear microphonic generated when vibration is applied to the ossicles in the excitation step is detected by an electrode configured to be installed at a round window”, and “the potential value detected in the cochlear microphonic potential detection step, and surgical details are stored in a database”  constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic probe including vibrating means and a force sensor which Koike (“An apparatus for diagnosis of ossicular chain mobility in humans”) describes as well-understood in its description of a “direct measurement of the mobility of the stapes has been investigated…using a piezoelectric ceramic device which directly vibrates the stapes” (Page 121, right hand column) as well as a generic electrode and a generic processor or computer which could include storage means which Buchman (US 9072468 B2) describes as routine and conventional in its description of “recording sites” in the middle ear “provid[ing] better signal-to-noise ratio” to record “the cochlear microphonic” (Column 2, lines 50-67) and “the auditory potential recorder may be implemented using a general purpose computing platform, such as a personal computer” (Column 8, lines 19-24) and “measuring device and/or an associated computer that stores responses to mechanical or acoustic stimuli” (Column 10, lines 3-12) . Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, proposing surgical details may be performed in the human mind or with the aid of a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 8 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form a basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwakura (JP 2003290153 A).
Regarding claim 9, Iwakura teaches a measuring probe (Abstract—auditory ossicle movability detecting device) comprising: a probe (Figs. 2 and 6—device 10 includes the probe extension 3); a fulcrum metal fitting that supports the probe (Fig. 6—the probe is supported by yoke 12); an actuator that vibrates the probe (Fig. 2—vibrator assembly 2; Fig. 6—Vibrator assembly 2 including vibrator 16; Description—the probe transmits mechanical vibrations from the vibrator to the ossicles); and a force sensor that outputs a voltage in accordance with a reaction force to the actuator when a tip of the probe is brought into contact with ossicles (Description—The probe transmits mechanical vibrations from the vibrator to the ossicles, captures the reaction force, a force detector converts the reaction force captured by the probe into an electrical signal; Fig. 2—force detector 4), wherein the actuator applies vibration having a constant amplitude with respect to a fulcrum at the center of gravity of the probe (Description—a drive unit provides input for the vibrator that is stable in frequency and output amplitude; Fig. 6—the probe extension 3 is vibrated with respect to the yoke 12 at the center of gravity of the device, roughly halfway between the end of the probe tip 3a and the end of the vibration assembly 2 at the left side of the figure), the force sensor includes a piezoelectric sensor and a charge amplifier (Description—the force detector includes a piezoelectric element…electrical signals are output from the piezoelectric element and are input to a detection/determination unit to be amplified; Fig. 6—Piezoelectric element 20), the piezoelectric sensor converts a reaction force to a force exerted by the actuator via the probe to the ossicles into a charge signal (Description—the piezoelectric element is a conversion element that outputs an electric charge with respect to the force…allows the force detector to convert the reaction force of the ossicles to the vibration to an electrical signal), and the charge amplifier converts the charge signal into a voltage and outputs the voltage (Abstract—the device includes a detecting and judging portion for processing of the signal outputted by the force detector and displaying the result; description—the detection/determination unit can amplify the output of the force sensor and convert the signal and outputs it to an amplitude detector).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms a basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura in view of Buchman (U.S. Patent No. 9072468 B2), further in view of Waldmann (U.S. 20050131272 A1).
Regarding claim 1, Iwakura teaches a middle ear sound transmission characteristics evaluation system (Abstract—auditory ossicle movability detecting device) comprising: a probe (Figs. 2 and 6—device 10 includes the probe extension 3); a measuring probe that includes an actuator that vibrates the probe (Fig. 2—vibrator assembly 2; Fig. 6—Vibrator assembly 2 including vibrator 16; Description—the probe transmits mechanical vibrations from the vibrator to the ossicles) and a force sensor that outputs a voltage in accordance with a reaction force exerted to the actuator when a tip of the probe is brought into contact with ossicles (Description—The probe transmits mechanical vibrations from the vibrator to the ossicles, captures the reaction force, a force detector converts the reaction force captured by the probe into an electrical signal; Fig. 2—force detector 4). 
However, Iwakura does not specifically teach an electrode configured to be installed at a round window to detect a potential value of a cochlear microphonic when vibration is applied to the ossicles by the probe; a database that stores a sensor voltage value output by the force sensor before surgical treatment, the potential value detected by the electrode, and surgical details; and an information processor that proposes selected surgical details on a basis of a magnitude of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values, potential values, and surgical details stored in the database. 
Buchman teaches an apparatus for mechanical stimulation of a cochlea and measurement of evoked electrophysiologic responses (Abstract), including an electrode installed at a round window and configured to detects a potential value of a cochlear microphonic (Column 3, lines 57-59, Column 11, lines 61-66—the apparatus can include a measuring device with an intracochlear electrode array or single electrode which can be inserted into the cochlea through the round window, i.e. installed near a round window; Column 5, line 63-Column 6, line 4—the direct recording of acoustically or mechanically evoked auditory potentials is performed by a measuring device comprising one or more electrodes placed within the cochlea, wherein "within the cochlea", "inside the cochlea" or "intracochlear", include not only placement of the device within the interior of the cochlea, but also within close proximity to the cochlea) when vibration is applied to the ossicles by the probe (Column 3, lines 30-38; Column 7, lines 51-53—a mechanical stimulator can drive the ossicular chain to provide cochlear stimulation); a database that stores a sensor voltage value output by the force sensor before surgical treatment, the potential value detected by the electrode (Column 10, lines 3-25—the measuring device or an associated computer can store responses to mechanical or acoustic stimuli for a desired time period after stimulation, including single recordings or continuous recordings); and an information processor that proposes selected surgical details on a basis of a magnitude of at least one of the sensor voltage value and the potential value measured before surgery (Column 5, line 63-Column 6, line 4—the device can generate information which can provide real-time measure of feasibility of bi-modal stimulation during surgery and determine the precise depth of electrode implantation needed which would constitute proposing surgical details; Column 11, lines 37-45—the system may be utilized for measuring responses in real-time during implant surgery, during other surgeries, or in a variety of therapies such that it may be utilized in non-surgical situations such as before a surgery) with reference to a plurality of the sensor voltage values and potential values. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the probe of Iwakura with the system of Buchman in order to predictably improve the ability of the system to provide accurate results by utilizing multiple means of stimulating the middle ear and recording a response, such that an outcome of the system can be validated, as well as to allow the system to be utilized to further improve surgical outcomes by proposing surgical details such as insertion depth based on the results.
However, neither Iwakura nor Buchman specifically teaches that surgical details may be stored in the database. Waldmann teaches a system for positioning an implantable transducer in the ear (Abstract) wherein the system includes a storage device for storing various test signals, pre-determined reference values, and transducer position, wherein the position of the implant may constitute a surgical detail (Paragraph 0025; Claim 32). Waldman additionally teaches that reference measurements may be measured and stored prior to actuator interface in order to allow for comparisons (Paragraph 0014). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Iwakura and Buchman with the storage of surgical details of Waldmann via a simple substitution, as Buchman already teaches storage of sensor values and potential values.
Regarding claim 3, Iwakura, Buchman, and Waldmann teach the middle ear sound transmission characteristics evaluation system according to claim 1. Buchman additionally teaches wherein the database further stores sensor voltage values output by the force sensor during and after surgical treatment (Column 11, lines 37-45—the system may be utilized for measuring responses in real-time during implant surgery, during other surgeries, or in a variety of therapies such that it may be utilized in non-surgical situations such as after a surgery) and potential values detected by the electrode (Column 10, lines 3-25—the measuring device or an associated computer can store responses to mechanical or acoustic stimuli for a desired time period after stimulation, including single recordings or continuous recordings), and the information processor proposes selected surgical details on a basis of a magnitude of at least one of sensor voltage values and potential values measured before, during, and after the treatment with reference to the sensor voltage values, the potential values stored in the database (Column 5, line 63-Column 6, line 4—the device can generate information which can provide real-time measure of feasibility of bi-modal stimulation during surgery and determine the precise depth of electrode implantation needed which would constitute proposing surgical details; Column 11, lines 37-45—the system may be utilized for measuring responses in real-time during implant surgery, during other surgeries, or in a variety of therapies such that it may be utilized in non-surgical situations such as after a surgery).
Regarding claim 8, Iwakura teaches a middle ear sound transmission characteristics evaluation method comprising: an excitation step in which vibration is applied to ossicles by bringing a tip of a probe that has been vibrated by an actuator in contact with the ossicles; (Fig. 2—vibrator assembly 2; Fig. 6—Vibrator assembly 2 including vibrator 16; Description—the probe transmits mechanical vibrations from the vibrator to the ossicles) a voltage measurement step in which a voltage in accordance with a reaction force to the actuator when the tip of the probe is brought into contact with the ossicles is output (Description—The probe transmits mechanical vibrations from the vibrator to the ossicles, captures the reaction force, a force detector converts the reaction force captured by the probe into an electrical signal; Fig. 2—force detector 4). 
However, Iwakura does not specifically teach a cochlear microphonic potential detection step in which a potential value of a cochlear microphonic generated when vibration is applied to the ossicles in the excitation step is detected by an electrode configured to be installed at a round window; a data accumulation step in which a sensor voltage value output in the voltage measurement step before surgical treatment, the potential value detected in the cochlear microphonic potential detection step, and surgical details are stored in a database; and a surgical details proposing step in which selected surgical details are proposed on a basis of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values, the potential values, and the surgical details stored in the database. 
Buchman teaches an apparatus for mechanical stimulation of a cochlea and measurement of evoked electrophysiologic responses (Abstract), including a cochlear microphonic potential detection step in which an electrode is installed on a round window or near the round window (Column 3, lines 57-59, Column 11, lines 61-66—the apparatus can include a measuring device with an intracochlear electrode array or single electrode which can be inserted into the cochlea through the round window, i.e. installed near a round window; Column 5, line 63-Column 6, line 4—the direct recording of acoustically or mechanically evoked auditory potentials is performed by a measuring device comprising one or more electrodes placed within the cochlea, wherein "within the cochlea", "inside the cochlea" or "intracochlear", include not only placement of the device within the interior of the cochlea, but also within close proximity to the cochlea) and a potential value of a cochlear microphonic generated when vibration is applied to the ossicles in the excitation step is detected (Column 3, lines 30-38; Column 7, lines 51-53—a mechanical stimulator can drive the ossicular chain to provide cochlear stimulation); a data accumulation step in which a sensor voltage value output in the voltage measurement step before surgical treatment and the potential value detected in the cochlear microphonic potential detection step are stored in a database (Column 10, lines 3-25—the measuring device or an associated computer can store responses to mechanical or acoustic stimuli for a desired time period after stimulation, including single recordings or continuous recordings); and a surgical details proposing step in which selected surgical details are proposed on a basis of at least one of the sensor voltage value and the potential value measured before surgery (Column 5, line 63-Column 6, line 4—the device can generate information which can provide real-time measure of feasibility of bi-modal stimulation during surgery and determine the precise depth of electrode implantation needed which would constitute proposing surgical details; Column 11, lines 37-45—the system may be utilized for measuring responses in real-time during implant surgery, during other surgeries, or in a variety of therapies such that it may be utilized in non-surgical situations such as before a surgery) with reference to a plurality of the sensor voltage values and potential values. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Iwakura with the system of Buchman in order to predictably improve the ability of the system to provide accurate results by utilizing multiple means of stimulating the middle ear and recording a response, such that an outcome of the system can be validated, as well as to allow the system to be utilized to further improve surgical outcomes by proposing surgical details such as insertion depth based on the results.
However, neither Iwakura nor Buchman specifically teaches that surgical details may be stored in the database. Waldmann teaches a system for positioning an implantable transducer in the ear (Abstract) wherein the system includes a storage device for storing various test signals, pre-determined reference values, and transducer position, wherein the position of the implant may constitute a surgical detail (Paragraph 0025; Claim 32). Waldman additionally teaches that reference measurements may be measured and stored prior to actuator interface in order to allow for comparisons (Paragraph 0014). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Iwakura and Buchman with the storage of surgical details of Waldmann via a simple substitution, as Buchman already teaches storage of sensor values and potential values.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura in view of Buchman (U.S. Patent No. 9072468 B2), further in view of Waldmann (U.S. 20050131272 A1), further in view of Conn (US 20050096561 A1).
Regarding claim 2, Iwakura, Buchman, and Waldmann teach the middle ear sound transmission characteristics evaluation system according to claim 1. Iwakura further teaches mobility analysis values calculated from numerical simulations as the values of mobility (Abstract—the movability level of the ossicles is judged from arithmetic processing of the signal outputted by the force detector). Buchman additionally teaches  the information processor proposes selected surgical details on a basis of a magnitude of a sensor voltage value measured before surgery with reference to values stored in a database (Column 10, lines 3-25—the measuring device or an associated computer can store responses to mechanical or acoustic stimuli for a desired time period after stimulation, including single recordings or continuous recordings; Column 5, line 63-Column 6, line 4—the device can generate information which can provide real-time measure of feasibility of bi-modal stimulation during surgery and determine the precise depth of electrode implantation needed which would constitute proposing surgical details). However, none of Iwakura, Buchman, or Waldmann teaches the database stores symptoms assumed in the ossicles and mobility analysis values calculated from numerical simulations as the values of mobility at the times of the symptoms. Conn teaches a method for obtaining diagnostic information utilizing an electrical output of an implanted transducer (Abstract) wherein the diagnostic information may include information indicative of the mobility of the ossicular chain such as decreased mobility or indicators of bony growths, arthritic conditions, and/or otitis media (Paragraph 0038) wherein decreased mobility of the ossicular chain may constitute symptoms. As a result, the combination of Iwakura, Buchman, Waldmann, and Conn may be seen to teach the database stores symptoms assumed in the ossicles and mobility analysis values calculated from numerical simulations as the values of mobility at the times of the symptoms and the information processor proposes selected surgical details on a basis of a magnitude of a sensor voltage value measured before surgery with reference to the assumed symptoms and the mobility analysis values stored in the database, as simple substitutions to store additional details in the same manner as Buchman would have been obvious to one having ordinary skill in the art at the time of filing. Additionally, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Iwakura, Buchman, Waldmann, and the diagnostic information of Conn in order to predictably improve the ability of the system to provide better surgical outcomes, as it would be capable of taking symptoms such as decreased mobility into account.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura in view of Magnussen (U.S. 20190038189 A1).
Regarding claim 10, Iwakura teaches the measuring probe according to claim 9. However, Iwakura does not specifically teach wherein the actuator vibrates the probe at a frequency of 5 Hz or higher. Magnussen describes an apparatus for identifying qualities of the middle ear (Abstract), wherein it is stated that in typical middle ear testing, an ear probe is inserted into the ear canal and used to direct a 226 Hz frequency toward the tympanic membrane, causing vibration of the membrane and ossicles of the ear (Paragraph 0006). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Iwakura with the frequency teachings of Magnussen in order to select a vibration frequency for the probe which is greater than 5 Hz.
Response to Arguments
Applicant’s arguments, see page 10-11 of applicant's remarks, filed 22 February 2022, with respect to the interpretation of the term "elastic body" under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation under 35 U.S.C. 112(f) of the term "elastic body" has been withdrawn. 
Applicant's arguments filed 22 February 2022 with the respect to the rejections of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
In particular, the applicant argues that the features of claims 1 and 8, when taken as a whole, render the claim patent eligible as “the claim language does not recite a judicial exception”, “the claimed subject matter amounts to a practical application and improvement to the technology or technical field”, and “the claims include additional elements that amount to significantly more than any exception itself”.
In arguing that the claim does not constitute an abstract idea, applicant particularly notes that the claim “is directed to a novel system” consisting of components such as a probe, an electrode, and an information processor. The applicant argues that the functionality of the system “certainly qualifies as technological in nature and cannot be practically performed by the human mind” and that the inclusion of “the proposal of selected surgical detail” does not change the scope of the claims, such that the claims do not fall within the subject matter groupings of abstract ideas.
In arguing that the subject matter amounts to a practical application and improvement to the technology or technical field, the applicant argues that “the recited systems improve the treatment and patient outcomes” by ensuring that “adequate surgery can performed even if the operator has little surgical experience” through the comparison of the measured sensor voltage value against a database of sensor voltage values. 
In arguing that the limitations of the claims amount to significantly more than a judicial exception, the applicant merely argues that the features of “(a) a probe; (b) a measuring probe that includes an actuator that vibrates the probe and a force sensor that outputs a voltage in accordance with a reaction force exerted to the actuator when a tip of the probe is brought into contact with ossicles; (c) an electrode configured to be installed at a round window and to detect a potential value of a cochlear microphonic when vibration is applied to the ossicles by the probe” go beyond any abstract idea or mental process when considered as a whole.
However, while the vibration of the probe, voltage output by the force sensor, cochlear microphonic potential value detection of the electrode, and value storage by the database may not be performed by the human mind, these elements amount to mere data gathering such that the elements themselves may be considered insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. In particular, the elements are similar to mere data gathering examples (i), (iii), and (vi) of MPEP 2106.05(g), as these examples discuss (i) the performance of clinical tests, similar to those performed using the vibrating probe and the electrode, in order to obtain input for an equation, similar to the input obtained for the proposal system of the claim, (iii) presenting offers to potential customers and gathering statistics generated based on the testing, akin to the storage of various testing values in the database, where the statistics are then used to calculate an optimized price, akin to the use of the stored data to determine the surgical details to be proposed, and (vi) assessing or measuring data derived from an ultrasound scan to be used in a diagnosis, which may be seen as similar to measuring data derived from the use of the probe to be used in the proposal of surgical details by diagnosing the site of the middle ear for which treatment should be performed.
In addition, while the examiner does acknowledge that the current amendments to the independent claims reflect the argued improvement, it remains to be seen how the recited invention constitutes an improvement over current art when the invention is fully anticipated by prior art. The arguments pertaining to an argument are thus not persuasive at this time, as novelty and non-obviousness cannot be demonstrated with the recited invention.
Furthermore, as noted above in this action, the limitations relating to “a probe; a measuring probe that includes an actuator that vibrates the probe and a force sensor that outputs a voltage in accordance with a reaction force exerted to the actuator when a tip of the probe is brought into contact with ossicles; an electrode installed on a round window or near a round window and detects a potential value of a cochlear microphonic when vibration is applied to the ossicles by the probe; a database that stores a sensor voltage value output by the force sensor before surgical treatment, the potential value detected by the electrode, and surgical details” constitutes activity that is well-understood, routine, or conventional extra-solution activity such that it amounts to extra-solution activity to the judicial exception, which does not amount to an inventive concept, and are thus not indicative of integration into a practical application. 
The claimed invention may additionally be seen as similar to Example 46 of the October 2019 PEG, wherein a system for monitoring health and activity in dairy livestock animals was found to be ineligible under 35 U.S.C. 101 as the additional elements of the claim were found to be generic devices performing generic functions, while the claimed analysis step which was based on obtained information and information stored in a database was seen to constitute a mental process.
For these reasons, the claims remain rejected under 35 U.S.C. 101.
Applicant's arguments filed 22 February 2022 with the respect to the rejection of claim 9 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. 
The applicant argues that Iwakura fails to explicitly or implicitly disclose each recited feature of claim 9, specifically arguing that Iwaklura fails to recite “a fulcrum is set at the center of gravity of the probe” and “the actuator applies vibration having a constant amplitude with respect to a fulcrum at the center of gravity of the probe”. The applicant argues that Iwakura’s “probe 3” applies vibration in the longitudinal direction, “therefore, Iwakura does not disclose that ‘the actuator applies vibration having a constant amplitude with respect to a fulcrum at the center of gravity of the probe”. 
The applicant additionally argues that the “yoke” of Iwakura does not support the probe, but that the actuator element is supported by the yoke, which “is distinguishable from Claim 9, which recites that the ‘probe’ (not the ‘actuator’) is supported by the fulcrum metal fitting”. The applicant argues that the yoke does not teach the fulcrum metal fitting, such that Iwakura “is further deficient” regarding the limitation of “the actuator applies vibration having a constant amplitude with respect to a fulcrum at the center of gravity of the probe”. 
However, the device of Iwakura comprises a actuator 16 which is connected to the probe 3 at the piezoelectric element 20, such that by supporting the actuator, the yoke is in fact supporting the probe (See Fig. 6). In addition, the springs 17a and 17b are described as providing a restoring force to the actuator when the actuator is displaced in the direction of arrow B,  while both the springs and the yoke are fixed to the case 18 and to the actuator-piezoelectric element-probe assembly (see Fig. 6 and Description—springs 17a and 17b apply a restoring force when the vibrator 16 is displaced in the direction of the arrow B), such that the restoration of force and the actuation of the probe both occur with respect to the yoke, such that the yoke may sufficiently be seen as a fulcrum metal fitting. 
Claim 9 remains rejected under 35 U.S.C. 102(a)(1).
Applicant's arguments filed 22 February 2022 with the respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Iwakura, Buchman, and Waldmann fails to teach the features of “a database that stores a sensor voltage value output by the force sensor before surgical treatment” and “an information processor that proposes selected surgical details on a basis of a magnitude of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values, potential values, and surgical details stored in the database”. The applicant argues that the rejection “errs in finding that the ‘force sensor’ of claim 1 corresponds to the ‘force detector 4’ of Iwakura” and that Iwakura does not disclose that the force detector has the features of “a database that stores a sensor voltage value output by the force sensor before surgical treatment…” and “an information processor that proposes selected surgical details…with reference to a plurality of the sensor voltage values…stored in the database”, while “Buchman and Waldmann are similarly deficient”.
It is not clear if the applicant intends to argue that the force sensor of Iwakura does not teach the above-mentioned limitations of the database and information processor, such that applicant is arguing that the force sensor of claims 1 and 8 itself includes these limitations, or if the applicant intends to argue merely that the limitations are not taught by the combination of Iwakura, Buchman, and Waldmann. With respect to the first possibility, the applicant’s own claims do not require that the force sensor includes a database or an information processor; these limitations are listed as elements of a broader middle ear sound transmission characteristics evaluation system/method and thus may or may not be part of the force sensor itself, so long as they are part of the system/method. Further amendments to the claims would be required to clarify that these limitations are components of the force sensor in order to argue that the force detector of Iwakura is not an equivalent structure for this reason. 
With respect to the second possibility, while Iwakura has been acknowledged as not specifically teaching a database or an information processor according to the described limitations, the combination of Iwakura with Buchman and Waldmann does teach all of these limitations as described above in this action. In particular, Iwakura with Buchman teaches a database storing a sensor voltage value output by the force sensor before surgical treatment as Buchman teaches storage of responses to stimuli within a database at any desired time period, where the responses may be a single response or a plurality of responses in the form of continuous recordings (Column 10, lines 3-25—the measuring device or an associated computer can store responses to mechanical or acoustic stimuli for a desired time period after stimulation, including single recordings or continuous recordings) while Iwakura teaches that the “response to stimuli” may be a sensor voltage value output by the force sensor (Description—The probe transmits mechanical vibrations from the vibrator to the ossicles, captures the reaction force, a force detector converts the reaction force captured by the probe into an electrical signal). Additionally, the combination of Iwakura, Buchman, and Waldman teaches a surgical details proposing step in which selected surgical details are proposed on a basis of at least one of the sensor voltage value and the potential value measured before surgery with reference to a plurality of the sensor voltage values and potential values as Iwakura and Bachman have been seen to teach storing the plurality of sensor voltage values and potential values measured before surgery as just explained, while Bachman further teaches proposing surgical details on a basis of information generated before or during surgery which has been stored in a database (Column 5, line 63-Column 6, line 4—the device can generate information which can provide real-time measure of feasibility of bi-modal stimulation during surgery and determine the precise depth of electrode implantation needed which would constitute proposing surgical details; Column 11, lines 37-45—the system may be utilized for measuring responses in real-time during implant surgery, during other surgeries, or in a variety of therapies such that it may be utilized in non-surgical situations such as before a surgery) and Waldmann teaches that the surgical details may be stored in a database (Paragraph 0014).
Claims 1-3, 8, and 10 thus remain rejected under 35 U.S.C. 103.
Allowable Subject Matter
No prior art rejections are presently applied to claims 4-7 and 11-19. The claims are currently rejected under 35 U.S.C. 102/103 as depending from claims which are rejected under 35 U.S.C. 102/103. Claims 4-7 are additionally rejected under 35 U.S.C. 101. If rewritten in independent form and overcoming all other rejections, claims 4-7 and 11-19 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Iwakura teaches a mobility evaluator that categorizes the mobility of the ossicles into one of a plurality of mobility evaluation levels on a basis of the sensor voltage value output from the force sensor (Abstract—judging the mobility level based on output of the force detector) as well as an output that outputs a value of the mobility evaluation level (Abstract—displaying portion). However, Iwakura is silent regarding amplifying the detected value of a cochlear microphonic or a vibration transmission efficiency evaluator which would utilize this amplified value. Petit (U.S. 20180055908 A1) teaches a system for hearing loss prevention and/or treatment wherein it is stated that during audiological testing a cochlear microphonic response is collected from an electrode inserted in the round window and amplified (Paragraph 0349). However, Petit additionally gives no indication that this amplified signal should be utilized with a vibration transmission efficiency evaluator.
Claims 5-7 would additionally be allowable over the prior art if all other rejections were overcome, as these claims depend from claim 4. 
Regarding claim 11, while Iwakura teaches the measuring probe according to claim 9 as described above in this action, there is no indication that the probe should include a rigidity/inertial force applying member or other element to maintain the relative positions of the fulcrum and the actuator or that any element should apply an inertial force with which the measuring probe can resist vibration of the actuator to the measuring probe.
Regarding claim 12, while Iwakura teaches the measuring probe according to claim 9 as described above in this action and including the probe being supported by a fixation fulcrum and the force sensor at two points that are respectively at the center of gravity and a base end of the probe (Fig. 2—the central probe body is supported near a center of gravity by the yoke and near the base by the spring), there is no indication that the probe should be detachably supported or that the probe should include a recess formed respectively at the center of gravity or a support that supports the probe while fitting into the recess and attracts the probe using a magnetization force.
Claims 13-15 would additionally be allowable over the prior art if all other rejections were overcome, as these claims depend from claim 12. 
Regarding claim 16, while Iwakura teaches the measuring probe according to claim 9 as described above in this action including a fulcrum metal fitting which covers the probe from both sides in a  left-right direction (Fig. 2 and Fig. 6—the yoke covers the probe on both sides in a left-right direction), it does not teach or indicate the inclusion of a rotational shaft that extends orthogonally to the probe in a top view and pivotably supports the probe in a top-bottom direction is provided, and the rotational shaft is disposed to penetrate the probe and the fulcrum metal fitting.
Claims 17-19 would additionally be allowable over the prior art if all other rejections were overcome, as these claims depend from claim 16. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791